UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7730


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JOHNNY MACK BROWN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. James P. Jones, Chief
District Judge. (3:94-cr-00027-jpj-1)


Submitted:    January 30, 2009             Decided:   February 24, 2009


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Johnny Mack Brown, Appellant Pro Se.    Donald Ray Wolthuis,
Assistant  United States  Attorney,  Roanoke,  Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Johnny Mack Brown appeals the district court’s order

granting    his   motion   for    reduction   of     sentence,   18    U.S.C.

§ 3582(c)(2) (2006).       We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.           United States v. Brown, No. 3:94-cr-

00027-jpj-1 (W.D. Va. July 30, 2008).           We deny the motion for

appointment of counsel and dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court    and   argument    would   not     aid   the

decisional process.

                                                                      AFFIRMED




                                      2